 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD LYNN STAGGS,                                   Case No. 1:18-cv-01461 EPG (PC)
12                        Plaintiff,
13                                                          ORDER TRANSFERRING CASE TO THE
             v.
                                                            SACRAMENTO DIVISION OF THE
14    P. KELLY, et al.,                                     EASTERN DISTRICT OF CALIFORNIA

15                        Defendants.
16

17          Ronald Lynn Staggs (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
18   action pursuant to 42 U.S.C. § 1983. On September 21, 2018, Plaintiff commenced this action by
19
     filing a Complaint and an application to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915.
20
     (ECF Nos. 1, 3.)
21
            In his Complaint, Plaintiff alleges violations of his civil rights by correctional officers at
22
     California State Prison, Solano. (ECF No. 1.) The alleged violations took place in Solano
23
     County, which is part of the Sacramento Division of the United States District Court for the
24
     Eastern District of California. Id. Therefore, the Complaint should have been filed in the
25
     Sacramento Division.
26
            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
27
     court may, on the court’s own motion, be transferred to the proper court. Accordingly, this action
28
                                                        1
 1   will be transferred to the Sacramento Division. This court will not rule on plaintiff's request to

 2   proceed in forma pauperis.

 3           Based on the foregoing, IT IS HEREBY ORDERED that:

 4           1. This action is transferred to the United States District Court for the Eastern District of

 5   California sitting in Sacramento; and

 6           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 7   filed at:

 8                                  United States District Court
                                    Eastern District of California
 9                                  501 "I" Street, Suite 4-200
                                    Sacramento, CA 95814
10
             3. This court has not ruled on plaintiff's request to proceed in forma pauperis.
11

12
     IT IS SO ORDERED.
13

14       Dated:    October 24, 2018                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
